            IN THE UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF TENNESSEE
                        AT NASHVILLE


SECURITIES AND EXCHANGE
COMMISSION,

      Plaintiff,                       Case No. 3:20-cv-01064

v.                                     Judge Waverly D. Crenshaw
                                       Jr./Magistrate Judge Jeffrey
CAPWEALTH ADVISORS, LLC et             S. Frensley
al
                                       JURY DEMAND
      Defendants.

 REPLY MEMORANDUM IN FURTHER SUPPORT OF MOTION TO
                     DISMISS


                                   Eugene N. Bulso, Jr. (BPR No. 12005)
                                   BULSO PLC
                                   155 Franklin Rd., Suite 400
                                   Brentwood, TN 37027
                                   Tel: (615) 913-5135
                                   gbulso@bulso.com
                                   Attorneys for Defendants


                                   Bradley J. Bondi (pro hac vice)
                                   New York Bar No. 4432738
                                   Sara E. Ortiz (pro hac vice)
                                   New York Bar No. 5302070
                                   CAHILL GORDON
                                   32 Old Slip
                                   New York, NY 10005
                                   Tel: (212) 701-3710
                                   bbondi@cahill.com
                                   Attorneys for Defendant
                                   CapWealth Advisors, LLC




Case 3:20-cv-01064 Document 26 Filed 03/10/21 Page 1 of 7 PageID #: 326
                                ARGUMENT

I.    COUNT I OF THE COMPLAINT FAILS TO STATE A CLAIM.

      A.       The Complaint Fails Adequately To Allege a Failure to
               Disclose.

      The defendants moved to dismiss Count I of the Complaint because the

Securities and Exchange Commission (the “SEC”) alleged in the Complaint

only that defendants’ written disclosures failed adequately to disclose an

alleged conflict of interest and glaringly omitted any allegation that

defendants’ oral disclosures were deficient. (Dkt. 15 at 7) In response, the

SEC—without citation to any paragraph of the Complaint—falsely claims,

“The complaint also alleges that any oral disclosures by the individual

defendants did not fully and accurately inform the client about the conflict of

interest.” (Dkt. 20 at 3, 4) This Court’s review of the Complaint will confirm

that there is no such allegation in the Complaint. In fact, a word search of the

pdf version Complaint demonstrates that the word “oral” appears nowhere in

the Complaint and that the Complaint focuses only on the “written”

disclosures.

      The SEC next claims that the Complaint adequately alleges insufficient

disclosure of material conflcits of interest because defendant Timothy J.

Pagliara (“Pagliara”) “admitted that he did not disclose the purported conflict

of interest because he did not believe there was one…” (Dkt. 20 at 4) This claim

also is false. Mr. Pagliara testified to precisely the opposite. On page 114 of


                                       1

Case 3:20-cv-01064 Document 26 Filed 03/10/21 Page 2 of 7 PageID #: 327
the deposition to which the SEC referencesin the Complaint, Mr. Pagliara

testified:

       Q So, do you feel that any conflict of interest that related to 12b-
       1 fees was cured in some way through verbal disclosures that you
       made to clients?

       A     Verbal and written.

Deposition of Timothy J. Pagliara (“Pagliara dep.”) at 114 (Exhibit 1 hereto) 1

Mr. Pagliara expressly testified that he did disclose in person to his clients

that the firm would receive 25 basis points for investments in mutual funds,

which fee would be offset by a reduction in advisory fee or administrative fee

charges to each client.2 (Pagliara dep. 108) Thus, the SEC’s attempt to use Mr.

Pagliara’s purported “admission” in his deposition to forestall dismissal of

Count I entirely fails.



1 Defendants pointed out in their initial Memorandum that documents attached to a
motion to dismiss may be considered part of the pleadings if they are central to the
plaintiff's claim. See Dkt. 15 at 3, n1. The SEC has explicitedly relied upon Mr.
Pagliara’s alleged admission in its pleadings. (Dkt. 1 ¶ 55) It is therefore appropriate
for this Court to consider Mr. Pagliara’s deposition in connection with defendants’
Motion to Dismiss.

2Mr. Pagliara even discussed with his clients the difference between F1 shares of
mutual funds, which pay 12b-1 fees, and F2 shares of mutual funds, which do not:

       Q Okay. In discussing 12b-1 fees with clients that might be generated
       by those types of mutual fund investments in 2016, did you highlight
       for them the different share classes, such as F1 and F2, in your
       discussions with clients, your verbal discussions?

       A.      Yes.
(Id. 109)


                                           2

Case 3:20-cv-01064 Document 26 Filed 03/10/21 Page 3 of 7 PageID #: 328
      The SEC next attempts to salvage its claims for violation of Section

206(2) of the Advisers Act [15 U. S. C. § 80b-6(2)] by reference to defendant

Timothy R. Murphy’s (“Murphy”) “misleading statements” to investors when

questioned about his recommendations. (Dkt. 20 at 4) As defendants pointed

out in their initial Memorandum (Dkt. 15 at 3, n1), however, Fed. R. Civ. P.

9(b) requires fraud to be pled with particularity. See, e.g., United States

Securities and Exchange Commission v. Crowe, 216 F.Supp.3d 852, 859

(S. D. Ohio 2016). Because the SEC’s claims sound in fraud, its complaint also

must satisfy Federal Rule of Civil Procedure 9(b), which requires that “the

circumstances constituting fraud ... be stated with particularity.” (quoting

Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 563 (6th Cir. 2003) (citing

Fed. R. Civ. P. 9(b)). To satisfy Rule 9(b), a plaintiff must “allege the time,

place, and content of the alleged misrepresentation” as well as “the fraudulent

scheme; the fraudulent intent of the defendants; and the injury resulting from

the fraud.” Bennett v. MIS Corp., 607 F.3d 1076, 1100 (6th Cir. 2010)(internal

citations omitted)

      The only allegations in the Complaint concerning Murphy’s alleged

misstatements appear at paragraphs 57 through 60. (Dkt. 1 ¶¶ 57-60) These

allegations concern one alleged misstatement on August 16, 2018 and a second

on March 17, 2019, both of which occurred after CapWealth had closed its

affiliated broker-dealer CapWealth Investment Services, LLC and had ceased




                                      3

Case 3:20-cv-01064 Document 26 Filed 03/10/21 Page 4 of 7 PageID #: 329
collecting any 12b-1 fees. Otherwise stated, the only misstatements alleged in

the Complaint could not have caused any injury to any investor. No investor

relied upon any such misstatement to his detriment, and the Complaint fails

to allege any such reliance or resulting injury. The insufficency of the SEC’s

allegations regarding Mr. Murphy could not be more apparent.

      Finally, the SEC weakly argues that this Court should “infer” that the

Complaint alleges insufficient oral disclosures. See Dkt. 20 at 7(“…a

reasonable inference…is that Pagliara never disclosed the material conflict of

interest…); and Dkt. 20 at 8. This Court may not “infer” that Pagliara never

disclosed the alleged conflict of interest when the document (Exhibit 1 hereto)

upon which the admission upon which the SEC relies for its allegation (Dkt. 1

¶ 55) says preceisely the opposite. See Smith v. General Motors LLC, --- F.3d

----, 2021 WL 631475, *10 (6th Cir. February 18, 2021)(holding that no inference

may be made with supporting facts) Further, the inference the SEC invites the

Court to draw regarding Murphy is rank speculation, which fails to provide the

particularly that Rule 9(b) demands. (Id.)

      B.     The Complaint Fails Adequately To Allege a Claim for
             “Best Execution Failures.”

      The defendants established in their initial Memorandum that, as a legal

matter, the concept of “best execution” has nothing whatsoever to do with the

selection of share classes of a mutual fund. (Dkt. 15, pp. 8-11) The only legal

authority the SEC has submitted to support the position espoused in its


                                       4

Case 3:20-cv-01064 Document 26 Filed 03/10/21 Page 5 of 7 PageID #: 330
Complaint, Malouf v. Securities and Exchange Commission, 933 F.3d

1248 (10th 2019), has nothing to do with selection of mutual fund share classes

and does nothing to alter the rule of law set out in the substantial body of legal

authorities cited in defendants’ Memorandum.

II.    COUNT II OF THE COMPLAINT FAILS TO STATE A CLAIM.

       In Count II of its Complaint, the SEC alleges that, in violation of Section

206(4) of the Investment Advisers Act, defendant CapWealth Advisors, LLC

“failed to adopt and implement written policies and procedures regarding best

execution; failed to review prospectus materials on a regular basis to assess

whether a client position in a particular share class should be converted to a

different share class; and failed to disclose conflicts of interest in the context of

mutual fund share class selection and 12b-1 fees.” Dkt. 1 (Complaint) ¶¶ 95,

97 and 98. As demonstrated supra and in defendants’ initial Memorandum, the

SEC allegations lack both legal and factual support. In its Response, the SEC

does not present to the Court any legal authority to support its allegations that

CapWealth violated Section 206(4). See Dkt. 20 at 17-19. Count II therefore

should be dismissed.

                                 CONCLUSION

       For the foregoing reasons, this Court should grant defendants’ Motion

to Dismiss for Failure to State a Claim in all respects.




                                         5

Case 3:20-cv-01064 Document 26 Filed 03/10/21 Page 6 of 7 PageID #: 331
                                        Respectfully submitted,

                                        s/ Eugene N. Bulso Jr.
                                        Eugene N. Bulso, Jr. (BPR No. 12005)
                                        BULSO PLC
                                        155 Franklin Rd., Suite 400
                                        Brentwood, TN 37027
                                        Tel: (615) 913-5135
                                        gbulso@bulso.com
                                        Attorneys for Defendants


                                        s/_ Bradley J. Bondi_________________
                                        Bradley J. Bondi (pro hac vice)
                                        New York Bar No. 4432738
                                        Sara E. Ortiz (pro hac vice)
                                        New York Bar No. 5302070
                                        32 Old Slip
                                        New York, NY 10005
                                        Tel: (212) 701-3710
                                        bbondi@cahill.com
                                        Attorneys for Defendant CapWealth
                                        Advisors, LLC


                       CERTIFICATE OF SERVICE
I certify that the foregoing is being filed via the Court’s ECF system, which is
expected to deliver a copy by electronic means to the following on this 10th day
of March 2021:
      M. Graham Loomis
      Kristin W. Murnahan
      Securities and Exchange Commission
      Atlanta Regional Office
      950 East Paces Ferry Road, N.E.,
      Suite 900
      Atlanta, GA 30326-1382
      Attorneys for Plaintiff

                                              s/Eugene N. Bulso, Jr.
                                              Eugene N. Bulso, Jr.




                                       6

Case 3:20-cv-01064 Document 26 Filed 03/10/21 Page 7 of 7 PageID #: 332
